In re Suter, Robert; Suter, Carolyn;— Other(s); applying for supervisory and/or remedial writs; to the Court of Appeal, Fifth Circuit, Nos. 91-CA-0391, 91-CA-392; Parish of Jefferson, Juvenile Court, Parish of Jefferson, Div. “B”, No. 90 CC 103.
The application is granted solely for the purpose of ordering the court of appeal to accord preferential docketing of the appeal in this matter which involves the parents’ habeas corpus request to be restored to custody of their children of tender years.